Citation Nr: 1513563	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 50 percent for anxiety/depression.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

The issue of entitlement to service connection for tinnitus comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a November 2009 decision, the Board denied service connection for bilateral hearing loss, tinnitus, a left ankle disorder, a bilateral knee disorder, and a bilateral thumb disorder.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  By July 2010 Order, the Court vacated the portion of the Board's November 2009 decision which denied service connection for the above-noted claims, and remanded the matter to the Board for compliance with instructions contained in a Joint Motion for Partial Remand of the parties.  The case was returned to the Board for further appellate action in April 2012, at which time, the Board again denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, a left ankle disorder, a bilateral knee disorder, and a bilateral thumb disorder.  By January 2013 Order, the Court again vacated the portion of the Board's April 2012 decision which denied service connection for the above-noted claims, and remanded the matter to the Board for compliance with instructions contained in another Joint Motion for Partial Remand of the parties.  In an August 2013 decision, the Board again denied service connection for bilateral hearing loss, a left ankle disorder, a bilateral knee disorder, and a bilateral thumb disorder and remanded the claim of entitlement to tinnitus for further development.  

In the April 2012 decision, the Board granted the Veteran's claim for entitlement to service connection for anxiety/depression.  In a May 2012 rating decision, the RO implemented the grant and assigned a 50 percent disability rating.  The Veteran filed a notice of disagreement in April 2013 and was provided with a statement of the case in December 2013.  The Veteran perfected his appeal with a January 2014 statement in lieu of a VA Form 9.  

The Board notes that the Veteran was denied TDIU in a December 2013 rating decision.  The Veteran filed a notice of disagreement in August 2014.  To date a statement of the case has not been issued.  Nonetheless, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is reflected above.

The Board notes that the Veterans Law Judge (VLJ) who conducted the hearing is no longer with the Board.  In December 2014, the Veteran was notified that he would be afforded another hearing if he so desired.  See 38 U.S.C.A. § 7107(c) (West 2014).  In a January 2015 correspondence, the Veteran indicated that he did not wish to appear at another Board hearing.  

The case was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2009 to December 2013 and a September 2014 VA psychiatric examination.  

The issues of entitlement to an initial rating in excess of 50 percent for anxiety/depression and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for tinnitus, no discussion of the VA's duties to notify and assist is necessary for this issue.

Analysis

The Veteran contends that he has tinnitus that is related to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus as illustrated by the May 2011 VA examination.  

Second, the Veteran's DD-214 shows that he had a military occupational specialty of administrative specialist.  However, it also shows that he served in the Air Force from 1963 to 1967 and was assigned to the 9th Bombardment Wing of the Strategic Air Command (SAC).  Internet research shows that the 9th Bombardment Wing supported the SAC's combat operations in Southeast Asia in the mid- and late-1960s and early 1970s, furnishing aircraft and crews to other organizations.  In giving due consideration to the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2014).  Therefore, the claim turns on whether the Veteran's current tinnitus is related to his in-service noise exposure.

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  The Veteran's May 1967 separation report of medical examination shows that the Veteran's ears and drums were noted as normal.  The Veteran's separation report of medical history shows that the Veteran denied ear nose or throat trouble, running ears, and hearing loss.  

VA treatment records dated July 2006 to December 2013 reveal audiology reports that note the Veteran is not service connected for tinnitus.  

In a May 2007 statement, the Veteran reported that in-service his ears would ring "a full ten minutes" and voices of people would be dull and difficult to hear after exposure to the B-52 planes.  The Veteran reported that his ears felt like they "would split open sometimes".  

At the October 2009 Board hearing, the Veteran testified that he did not seek any care or treatment for the ringing in his ears.  He also testified that he began hearing ringing in his ears and an echoing sound, sometimes a buzzing sound in service.  The Veteran testified that he did not seek treatment because he talked to a couple of his friends and asked them if they had trouble and they reported they did and that their ears hurt.  The Veteran testified that he thought it was normal.  
The Veteran was afforded a VA examination in May 2011.  The Veteran reported constant bilateral tinnitus that has been present since military service.  The examiner noted that there were no complaints of tinnitus noted in the Veteran's service treatment records or within one year of discharge.  The Veteran denied both a history of occupational and recreational noise exposure.  The examiner opined that given the Veteran's normal hearing sensitivity at the time of his discharge, coupled with the lack of evidence in the service treatment records of documented tinnitus in the military, it is less likely than not that his complaints of tinnitus are related to military acoustic trauma.

In an October 2013 VA addendum opinion, the VA examiner concluded that it was less likely than not that the Veteran's tinnitus was related to service.  The examiner explained that the separation examination was consistent with normal hearing sensitivity for both the right and left ear from 500 through 6000 Hertz.  The examiner noted that there was not a significant threshold shift from entrance examination to discharge examination.  The examiner also noted that there were no complaints of tinnitus during the Veteran's military service.

Based on the above, the Board finds that service connection is warranted for tinnitus.  The Board acknowledges the May 2011 and October 2013 negative opinions.  The Board also acknowledges that the Veteran's service treatment records are absent of any complaints of tinnitus.  However, the lack of contemporaneous records is only one factor to be considered.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). The Board notes that the Veteran's MOS is consistent with exposure to acoustic trauma. Additionally, the Board finds the Veteran's reports that he has had tinnitus since service to be both competent and credible as the Veteran has reported a plausible explanation for why he did not seek treatment for his tinnitus in service or after service.  Furthermore, there is no evidence of record which provides a different onset date for the Veteran's tinnitus.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).

As such, the Board finds that a credible nexus between the Veteran's in-service noise exposure and currently diagnosed tinnitus is shown.  As all the elements necessary to substantiate the claim have been met, service connection tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his service-connected anxiety/depression is more severe than reflected in his currently assigned rating.  The Veteran also contends that he is unemployable due to his "hearing loss with the government" and "acute anxiety with depression with the military".  See December 2014 statement.  

The Veteran was afforded another VA examination in September 2014 to determine the current severity of the Veteran's service-connected anxiety/depression.  To date a subsequent supplemental statement of the case has not been issued.  See 38 C.F.R. § 19.31(b)(1).  The Veteran is entitled to such a SSOC that reflects consideration of the additional pertinent evidence. 

The Board notes that entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.   The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an initial rating in excess of 50 percent for service connected anxiety/depression and the above award of service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the issue of entitlement to a TDIU should be readjudicated.

Accordingly, the case is REMANDED for the following action:

After completing any additional development deemed necessary, readjudicate the issues of entitlement to an initial rating in excess of 50 percent for service connected anxiety/depression and entitlement to a TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


